NOT FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER




                                          Electronically Filed
                                          Intermediate Court of Appeals
                                          CAAP-XX-XXXXXXX
                                          21-DEC-2022
                                          12:23 PM
                                          Dkt. 72 OGMD
                      NO. CAAP-XX-XXXXXXX


             IN THE INTERMEDIATE COURT OF APPEALS

                    OF THE STATE OF HAWAI#I

   WILMINGTON SAVINGS FUND SOCIETY, FSB, AS OWNER TRUSTEE
        OF THE RESIDENTIAL CREDIT OPPORTUNITIES TRUST V-B,
        Plaintiff-Appellee, v. HEP YANEZ GUINN, also known
        as HEPHZIBAH YANEZ LUSICA, Defendant-Appellant,
        and FALEPUNA MAUI; KATERINA MAUI; DAVIS & POOVEY,
        INC.; J/R MOTORS 744, LLC, DBA JAGUAR OF HONOLULU
        AND LAND ROVER OF HONOLULU; BEATRIZ L. RODRIGUEZ;
        ABOVE ALL BAIL BOND, LLC; STATE OF HAWAI#I,
        Defendants-Appellees; and JOHN DOES 2-20; JANE
        DOES 1-20; DOE CORPORATIONS 1-20; DOE ENTITIES
        1-20; AND DOE GOVERNMENTAL UNITS 1-20, Defendants-
        Appellees

   J/R MOTORS 744, LLC, DBA JAGUAR OF HONOLULU AND LAND
        ROVER OF HONOLULU, Defendant/Counterclaimant/
        Crossclaimant-Appellee, v. WILMINGTON SAVINGS FUND
        SOCIETY, FSB, AS OWNER TRUSTEE OF THE RESIDENTIAL
        CREDIT OPPORTUNITIES TRUST V-B, Plaintiff/
        Counterclaim Defendant-Appellee, and HEP YANEZ
        GUINN, also known as HEPHZIBAH YANEZ LUSICA,
        Defendant/Crossclaim Defendant-Appellant, and
        FALEPUNA MAUI; KATERINA MAUI; DAVIS & POOVEY,
        INC.; BEATRIZ L. RODRIGUEZ; ABOVE ALL BAIL BOND,
        LLC; STATE OF HAWAI#I, Defendants/Crossclaim
        Defendants-Appellees, and JOHN DOES 2-20; JANE
        DOES 1-20; DOE CORPORATIONS 1-20; DOE ENTITIES
        1-20; AND DOE GOVERNMENTAL UNITS 1-20,
        Defendants/Crossclaim Defendants-Appellees

   BEATRIZ L. RODRIGUEZ, Defendant/Counterclaim Plaintiff-
        Appellee, v. WILMINGTON SAVINGS FUND SOCIETY, FSB,
        AS OWNER TRUSTEE OF THE RESIDENTIAL CREDIT
        OPPORTUNITIES TRUST V-B, Plaintiff/Counterclaim
        Defendant-Appellee, and JOHN DOES 2-20; JANE DOES
        1-20; DOE CORPORATIONS 1-20; DOE ENTITIES 1-20;
        AND DOE GOVERNMENTAL UNITS 1-20, Defendants/
        Counterclaim Defendants-Appellees
  NOT FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER

     BEATRIZ L. RODRIGUEZ, Defendant/Crossclaim Plaintiff-
          Appellee, v. HEP YANEZ GUINN, also known as
          HEPHZIBAH YANEZ LUSICA, Defendant/Crossclaim
          Defendant/Appellant, v. FALEPUNA MAUI; KATERINA
          MAUI; DAVIS & POOVEY, INC.; J/R MOTORS 744, LLC,
          DBA JAGUAR OF HONOLULU AND LAND ROVER OF HONOLULU;
          ABOVE ALL BAIL BOND, LLC; STATE OF HAWAI#I,
          Defendants/Crossclaim Defendants-Appellees, and
          JOHN DOES 2-20; JANE DOES 1-20; DOE CORPORATIONS
          1-20; DOE ENTITIES 1-20; AND DOE GOVERNMENTAL
          UNITS 1-20, Defendants/Crossclaim Defendants-
          Appellees

     STATE OF HAWAI#I,   BY ITS OFFICE OF CONSUMER PROTECTION,
          Third-Party    Plaintiff-Appellee, v. HEP YANEZ
          GUINN, also    known as HEPHZIBAH YANEZ LUSICA,
          Third-Party    Defendant-Appellant

       APPEAL FROM THE CIRCUIT COURT OF THE FIRST CIRCUIT
                    (CIVIL NO. 1CC191000820)


             ORDER GRANTING MOTION TO DISMISS APPEAL
     (By:  Leonard, Presiding Judge, Hiraoka and Chan, JJ.)
          Upon consideration of the Third Motion to Dismiss
(Motion to Dismiss), filed August 11, 2022, by Third-Party
Plaintiff/Appellee State of Hawai#i by its Office of Consumer
Protection (OCP), the papers in support, the record, and noting
no opposition, it appears that:
          (1) On December 29, 2021, the appeal was docketed, and
the opening brief was due by February 7, 2022;
          (2) Self-represented Defendant/Crossclaim Defendant/
Third-Party Defendant-Appellant Hep Yanez Guinn, also known as
Hephzibah Yanez Lusica (Guinn), failed to file the opening brief
and did not request an extension of time until April 8, 2022;
          (3) The court granted Guinn's April 8, 2022 request for
an extension of time to file the opening brief, and subsequent
extension requests, extending the deadline to June 13, 2022;
          (4) Guinn again failed to file the opening brief, and
on June 22, 2022, the appellate clerk entered a default notice
informing her that the time for filing the opening brief had
expired, the matter would be called to the court's attention on
July 5, 2022, for appropriate action, which could include
dismissal of the appeal, under Hawai#i Rules of Appellate

                                  2
  NOT FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER

Procedure Rule 30, and Guinn could request relief from default by
motion;
          (5) On June 28, 2022, Guinn filed what the court
construed as a motion for relief from default and an extension of
time to file the opening brief. The court granted the motion and
extended the opening brief deadline to August 1, 2022, with no
further extensions absent extraordinary circumstances, and
cautioned Guinn that any further default of the opening brief may
result in sanctions, including, without limitation, monetary
sanctions, the appeal being dismissed, or both;
          (6) Guinn failed to file the opening brief or request
another extension of time, and therefore is in default of the
opening brief a third time in this appeal;
          (7) In the Motion to Dismiss, OCP seeks to dismiss the
appeal due to Guinn's default; and
          (8) Guinn has not moved for relief from default, filed
a response to the Motion to Dismiss, or taken any other action in
this appeal.
          Therefore, IT IS HEREBY ORDERED that the Motion to
Dismiss is granted, and the appeal is dismissed.
          DATED: Honolulu, Hawai#i, December 21, 2022.

                                      /s/ Katherine G. Leonard
                                      Presiding Judge

                                      /s/ Keith K. Hiraoka
                                      Associate Judge
                                      /s/ Derrick H.M. Chan
                                      Associate Judge




                                  3